





Exhibit 10.2:


EMPLOYMENT AGREEMENT


THIS AGREEMENT, entered into this 1st day of January, 2007, by and between
Republic First Bank, a Pennsylvania bank (“Company” or “Employer”), and Louis J.
DeCesare (“Executive”).
 
WHEREAS, the Company desires to employ Executive as President and Chief
Operating Officer of the Company upon the terms and conditions set forth in this
Employment Agreement; and
 
WHEREAS, the Executive desires to continue to be employed in such capacities by
the Company, subject to the terms and conditions of this Agreement;
 
NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, the parties agree
as follows:
 
1.  Term. This Agreement shall be effective as of January 1, 2007 (“Effective
Date”) and shall continue until terminated as provided for in Paragraph 4 below.
 
2.  Duties and Employment. Company hereby employs Executive as President and
Chief Operating Officer of the Company, pursuant to the terms hereof. Executive
shall faithfully perform such duties as are customarily required of a President
and Chief Operating Officer and shall devote his full time, energy and attention
to those duties and to such other duties as may be reasonably assigned to him by
the Board pursuant to the terms of this Agreement; provided that nothing
contained herein shall prohibit Executive from making personal investments
(provided that such investments do not interfere with his duties hereunder) or
participating or engaging in community, charitable and educational affairs that
do not interfere with his duties hereunder.
 
    3.  Compensation.
 
(a)  Regular Compensation. For all services rendered by Executive under this
Agreement, Employer shall pay Executive in accordance with the normal payment
practices of the Employer an annual base salary of Two Hundred Fifty Thousand
Dollars ($250,000), which base salary shall further increase by (10) percent on
the annual anniversary dates of this Agreement (the "Base Salary").
 
(b) Deferred Compensation. In addition to the Base Salary, Company shall
annually pay Executive deferred compensation in an amount equal to twenty (20)
percent of Executive’s then Base Salary plus the amount of Executive annual
bonus, as Deferred Compensation pursuant to the terms of the Company’s Deferred
Compensation Plan as that plan may be changed from time to time.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  Stock and Other Compensation Plans. Executive shall be eligible to
participate in any stock purchase, stock grant, stock option, retirement,
savings, or other compensation plans presently or hereafter maintained by the
Company for its senior executives. Except as set forth in this subsection,
eligibility in no way guarantees Executive’s receipt of any stock grant, stock
option or other compensation pursuant to such stock plans, which shall be in the
sole discretion of the Compensation Committee, except that commencing December
29, 2006, and thereafter Executive will annually be granted non-qualified
options to purchase a minimum of 12,000 shares of the Companies’ stock at the
price at the close of business on the day that the options are granted, which
options shall not vest for four (4) years from the date of the options (except
as otherwise provided in the options grants or in this Agreement) and which
shall continue for a period of ten (10) years. The Board, or its designated
committees or officers, shall consider awarding any other such compensation at
least annually. While not legally required to pay or give any such compensation,
except as specifically provided for in this Agreement, the Compensation
Committee may take into account in its determination the performance of the
Employer and the Executive and the general economic and competitive conditions
as well as Executive’s responsibilities and other pertinent factors.
 
(d) Bonuses. Executive shall also be able to earn an annual bonus based on a
percent of his annual Base Salary, contingent upon the Company, in the sole
discretion and determination of the Compensation Committee, achieving mutually
agreed upon annual budget based criteria, including by way of illustration only
for the Company, net income, stock price, new programs, core deposits, loan
growth, income from loan programs, and such other criteria as shall be set by
the Compensation Committee.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e)  Health, Disability and Retirement. Employer shall maintain such medical and
disability insurance coverage (in an amount equal to at least Executive’s annual
base salary) and such retirement plan or plans for Executive and his dependents
as it maintains for other senior executives. Executive shall be entitled to
twenty-four (24) paid time off days per annum.
 
(f) Automobile. During the term of this Agreement, the Employer shall pay
Executive a monthly automobile allowance of One Thousand Two Hundred and Fifty
Dollars ($1,250). Employer shall also pay or reimburse the Executive for all

 
 
 

--------------------------------------------------------------------------------

 

reasonable expenses associated with the operation, maintenance and insurance of
such automobile, including expenses for a parking space convenient to the
Employer, and including a mobile telephone and other mobile communication
devices as Executive shall determine are required.
 
(g) Life Insurance Policy. Employer agree to reimburse Executive for the costs
of term life insurance policies in an amount equal to three times Executive’s
total annual compensation and such other terms and conditions as may be accepted
by Executive, the beneficiary of which shall be designated by Executive.
 
(h)  Travel Expenses. During the term of this Agreement, Executive shall be
reimbursed for normal and reasonable travel expenses incurred on behalf of the
Company.
 
(i)  Entertainment Expenses. Executive will be reimbursed for all reasonable
expenses incurred by Executive in fulfillment of his duties on behalf of the
Company, including entertainment, business meals and the like.
 
(j) Other Benefits. Executive will be reimbursed for initiation fees, annual
dues and expenses of membership in a lunch club and a golf or country club for
himself and his spouse.
 
(k)  Approvals. All expenses incurred by the Executive under subparagraphs (h),
(i) and (j) hereof shall be approved by the Chief Executive Officer of the
Company or his designee.
 

4.  
Term; Termination.

(a)  Unless earlier terminated in accordance with the provisions of this Section
4, the Executive’s employment under this Agreement shall be for a three-year
period commencing on the date first set forth above;
provided, however, in the event neither party shall have given written notice
that they desire to terminate the Agreement within six (6) months of the
termination date, the Agreement shall automatically continue annually
thereafter.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Executive may terminate this Agreement upon six (6) months written notice
to Employer.
 
(c)  This Agreement shall automatically terminate upon the death of the
Executive without any additional payments of salary or other benefits to
Executive except as may be required by law and as set forth in this Agreement.
 
(d) This Agreement shall automatically terminate upon Executive’s “total
disability,” which shall be defined as total disability under Executive’s
disability insurance policy.
 
(e)  The Company may terminate Executive immediately for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean (i) breach of a fiduciary
duty to Employer involving personal profit and which causes material harm to the
Employer, (ii) conviction of a felony or willful violation of any banking law or
regulation or a crime of moral turpitude, and (iii) gross negligent performance
of the duties under this Agreement resulting in a material impairment of
Company’s financial condition.
 
(f) Executive may terminate this Agreement for “Good Cause.” For purposes of
this Agreement, “Good Cause” shall mean failure of Employer to comply in any
material respect with any material provision of this Agreement, which failure
has not been cured within thirty (30) days after a written notice of such
noncompliance has been given by Executive to Employer, a change in the
substantive duties of Executive, a change in location of business or a Change of
Control as that term is defined hereinafter.
 
 
 
 

--------------------------------------------------------------------------------

 
 

5.  
Payments to Executive Upon Termination.
 

(a) In the event of the termination of Executive’s employment for any reason,
including a merger or sale of the Company or Republic First Bancorp, Inc. or
sale or transfer of a majority of the stock of the Company or Republic First
Bancorp, Inc. (any one of which shall be a “Change of Control”) or failure of
the Company to continue Executive’s employment at the termination of this
Agreement or any subsequent employment agreement, but excluding Executive’s
death or resignation by Executive without cause, or termination of Executive for
Good Reason as set forth in Section 4(e), as consideration for Executive’s
services to Employer prior to Executive’s termination, Employer shall pay to
Executive a sum equal to three times the amount of Executive’s annual Base
Salary in effect immediately prior to his termination plus three (3) times the
average bonus paid to Executive over the prior three years. For a period of
three (3) years after termination of his employment, Employer shall also pay to
Executive in cash additional amounts that correspond to the amounts the Employer
would have paid in premiums for the life insurance policy covering Executive,
and shall provide, at no cost to Executive, continuation of his health and life
insurance benefits in effect immediately prior to his termination. In the event
such continuation of benefits is not permitted under the terms of the insurance
contracts applicable to such benefits, shall pay to Executive in cash the amount
that would have been paid for such benefits. Upon such termination, all stock
options, annuities, deferred compensation and pensions held by or for Executive
shall fully vest. The total benefits set forth in this Section 5(a) shall
hereinafter be referred to as “Severance Benefits”.
 
(b) In the event of a Change of Control, Executive, in his sole discretion, may
require the Employer to pay the entire Severance Benefits to Executive at the
date of the Change of Control. In all other events, the Severance Benefits, at
the sole discretion of the Company, may be paid in equal monthly payments over
thirty-six (36) months after termination of Executive’s employment; provided
that in the event Executive shall die during the period he is receiving
Severance Benefits, his estate shall be entitled to receive such benefits.
 
 
 
 

--------------------------------------------------------------------------------

 
 
      (c) In the event that the amounts and benefits payable under this section
(the “Termination Payments”), are such that Employee becomes subject to the
excise tax provisions of Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), the Bank shall pay him such additional amount (the
“Gross-Up Payments”) as will provide Employee with a net amount which, after the
payment of all federal, state and local excise, employment, and income taxes
with respect to both the Termination Payments and the Gross-Up Payments will
equal the net amount Employee would have retained had the initially-calculated
Termination Payments been subject only to income and employment taxation (and
not to excise taxes under section 4999). For purposes of determining the amount
of Gross-Up Payments, the Employee's income shall be deemed to be taxable at the
highest marginal federal, state, local and (if relevant) foreign tax rates in
effect for the year in which the Gross-Up Payments are made.
 
All calculations required to be made under the preceding paragraph shall be made
by the Bank’s independent certified public accountants within thirty (30) days
of the Termination of Employee's employment, subject to the right of Employee’s
representative to review the same. The entire amount of Gross-Up Payments shall
be paid no later than thirty (30) days following confirmation of such amount by
the Bank’s independent certified public accountants.
In the event that any amounts paid by the Bank hereunder are subsequently
determined to be in excess of the amounts owed, whether because estimates were
required or otherwise ("Excess Amount"), Employee will, upon written notice from
the Bank, setting forth the calculation of the Excess Amount by Bank’s
independent certified public accountants (and subject to the right of Employee's
representatives to review same), pay to Bank the Excess Amount, together with
interest thereon at the applicable federal rate (as determined under Code
Section 1274 for the period of time such Excess Amount remained outstanding and
unreimbursed).
 
In the event the amounts paid by the Bank hereunder are subsequently determined,
for any reason, to be less than the amounts which should have been paid (as
properly calculated hereunder)("Deficiency Amount"), the Bank will, within
thirty (30) days of such determination, pay to the Employee the Deficiency
Amount, together with (i) interest at the greater of the above-referenced rate
or the interest he may be required to pay to the respective taxing authorities;
plus (ii) any penalties assessed against him by such authorities. Prior to its
payment of the Deficiency Amount, the Bank shall be entitled to documentation
(with supporting calculations made by the Employee’s accountant or, in the case
of tax assessments, copies of such assessments) supporting the Deficiency Amount
and any interest or penalties imposed by the assessing authorities.
 
 
 
 

--------------------------------------------------------------------------------

 
 
The parties recognize that the actual implementation of the provisions of this
subsection are complex and agree to deal with each other in good faith to
resolve any questions or disagreements arising hereunder.
 
(d) Notwithstanding the preceding provisions of this Section 5, in the event
that (and to the extent that) the payment and benefit provisions (including the
Gross-Up Payment) are determined to be contrary to (and in excess of) those
permitted under any applicable federal or state banking authority law, rule or
regulation, then the benefits provided under this Section 5 shall be reduced by
such amount (but no more than such amount) as may be required to comply with
such law, rule or regulation. The Employee shall be entitled to elect which
payments and benefits shall be reduced and in what manner, subject to reasonable
approval of the Board and to the extent permitted by such federal or state
banking authority law, rule or regulation.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.  Confidentiality. Executive acknowledges that, in the course of his
employment by Employer, he will have access to confidential information, trade
secrets, and unique business procedures which are the valuable property of
Employer. Executive agrees not to disclose for any reason, directly or
indirectly, any confidential, trade secret or other proprietary information, as
determined by Employer in its reasonable discretion, at any time, during or
after the period Executive is employed by Employer, for any purpose other than
to perform his assigned duties on behalf of Employer.
 
7.  Restrictive Covenant. 
 
(a) During the term of this Agreement and for a period of one (1) year after
termination of his employment, Executive shall not:
 
(i) Directly or indirectly own an interest in, nor be an employee or independent
contractor of, or consultant for any company which owns or is affiliated with a
commercial bank which operates a branch or affiliate in the Commonwealth of
Pennsylvania or directly or indirectly own an interest in, or be an employee or
independent contractor of, or consultant to company which owns or is affiliated
with any company which is directly or indirectly involved in a program similar
to programs operated by the Company or any of its affiliates;
 
(ii) Solicit any of Company’s customers or direct any current or prospective
customer to anyone or any other entity other than Company for goods or services
which Company or any of its affiliates (the “Affiliates”) provide;
 
(iii) Directly or indirectly influence any of Company’s or any affiliates’
employees to terminate their employment with such entity or accept employment
with any of Company’s or its Affiliates’ competitors; or
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) Interfere with any Company or any of its Affiliates’ business
relationships, including without limitation those with customers, suppliers,
consultants, attorneys, and other agents, whether or not evidenced by written or
oral agreements.
 
(b) These covenants and the provisions of Sections 6 and 7 hereof on the part of
the Executive shall be construed as an agreement, independent of any other
provision of this Agreement. The existence of any claim or cause of action of
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
this restrictive covenant by equitable, injunctive and compensatory relief. If a
court deems any of these restrictive covenants too restrictive or otherwise
unenforceable due to its present terms, then it shall be reduced to a time
period as deemed equitable by the court and extended for one (1) year beyond
final ruling by the Court.
 
(c) Executive acknowledges that he had the opportunity and funds to confer with
an attorney before signing this Agreement, that there were other employment
opportunities for Executive besides this Agreement with the Company, and that
without the Executive’s agreement to abide by the confidentiality and
restrictive covenants set forth in Sections 6 and 7, Company would not have
executed this Agreement.
 
(d) If the Company attempts to enforce the restrictive covenants or
confidentiality section in a court of law, except if a court shall rule
completely in favor of Executive, the Company’s legal fees, costs, loss of
profits/time of the Company’s personnel and other damages shall be paid to the
Company by Executive.
 
8. Indemnification. Employer shall indemnify Executive to the full extent
permitted by law and by the by-laws or certificates of incorporation of the
Company for the benefit of its respective officers or directors as in effect on
the date hereof.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.  Notices. Any and all notices, designations, consents, offers, acceptances,
or any other communications provided for herein shall be given in writing by
registered or certified mail, return receipt requested to the addresses set
forth below or as may be changed by the parties:
 
If to Company:
 
1608 Walnut Street
Philadelphia, PA 19103
Attention: Chairman of the Board


If to Executive:


Louis J. DeCesare
6 Claremont Drive
Doylestown, PA 18901


or to such other or additional person or persons or such other addresses as
either party may designate to the other party in writing or by like notice.
 
10.  Invalid Provisions. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.
 
11.  Modification. No change or modification of this Agreement shall be
enforceable against any party unless the same be in writing and signed by the
party against whom enforcement is sought.
 
12.  Entire Agreement. This Agreement represents the entire agreement between
the parties with respect to the subject matter hereof, and supersedes all prior
agreements and understandings with respect thereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
13.  Representation of Employer. The Employer represents and warrants that the
execution of this Agreement by the Employer has been duly authorized by
resolution of its Compensation Committees.
 
14.  Headings. Any heading preceding the text of the several paragraphs hereof
are inserted solely for the convenience of reference and shall not constitute a
part of this Agreement, nor shall they affect its meaning, construction or
effect.
 
15.  Successors; Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto, and their respective heirs, executors,
administrators, successors and, to the extent permitted herein, assigns.
Notwithstanding the foregoing, no party hereto may assign its rights or
obligations hereunder.
 
16.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania.
 
17.  Intent To Comply With Code Section 409 A. With respect to any amounts
payable under this Agreement to which Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) is determined to be applicable, and
notwithstanding anything in this Agreement to the contrary, such payments shall
be made only at a time and in a manner that complies with all applicable
provision of Code Section 409A. This Agreement is intended to comply with Code
Section 409A and applicable Treasury Regulations or other guidance as may be
issued by the Treasury Department or the Internal Revenue Service interpreting
Code Section 409A so as to avoid the imposition of tax on Executive under Code
Section 409A, including any transitional rules that may be set out in Internal
Revenue Service notices, regulations or other guidance, and shall in all
instances be interpreted in a manner consistent with such intent. The provisions
of this Paragraph 17 are intended to be applicable only to payments under this
Agreement that are treated as nonqualified deferred compensation subject to the
provisions of Code Section 409A. This Paragraph 17 as included in this Agreement
shall, therefore, be without effect as to any payments that are not nonqualified
deferred compensation payments for purposes of Code Section 409A.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a) In connection with the intent of this Paragraph 17, any payment that
constitutes a nonqualified deferred compensation payment for purposes of Code
Section 409A that would, but for this Paragraph 17, be in violation of the rule
set forth in Code Section 409A(a)(2)(B)(i) (prohibiting payments to any
“specified employee” before the date which is six months after such employee’s
separation from service) shall be paid to Executive as soon as practicable
following the six month anniversary of Executive’s termination of employment.
 
(b)  In addition, any payment that constitutes a nonqualified deferred
compensation payment for purposes of Code Section 409A that, but for this
Paragraph 17, may be made either in a series of payments or in a single lump
sum, shall in all events be made only in the form of a lump sum payment which
payment shall be made to Executive as soon as practicable on or after the first
date as of which such payment may be made without violating the rules of Code
Section 409A.


IN WITNESS WHEREOF, the undersigned have hereunto set their hands and seals the
date and year above first written.

 

 
REPUBLIC FIRST BANK
               
By: /s/ Harry D. Madonna
   
Its Chairman and CEO
                                       
/s/ Louis J. DeCesare
 

 
 

--------------------------------------------------------------------------------